Mr. Justice Stone delivered the opinion of the court: Plaintiff in error was convicted at the June term, 1919, of the criminal court of Cook county of the charge of robbery and found guilty by a jury. He was sentenced to serve an indeterminate term in the State reformatory. No bill of exceptions has been filed but plaintiff in error relies for reversal on an error arising on the common law .record. This error, which is the only one assigned, is that the Parole law of 1917, providing for indeterminate sentences, does not apply to those crimes where the minimum’ sentence is one year or less under the Criminal Code. This question was decided in the case of People v. Doras, 290 Ill. 188, and People v. Connors, (post, p. 614,) and the points urged here were there considered and passed upon. That decision is controlling here. The judgment of the criminal court of Cook county will be affirmed. Judgment affirmed.